DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2014/0214561) in view of Holman (US 2015/0186969), Lindenberg (US 2015/0235199), and official notice.
	Regarding claim 36, Butler discloses a method including obtaining by a processor order data for an order wherein the data is customized for a customer (abstract, Fig. 1, par. 13, 18-20, customer food order is placed, Figs. 5, 6, order data for Mr. Jones at table 77), obtaining components data for the components of the order (Fig. 5, order includes chicken, potatoes, butter, peas, etc.), acquiring additional data corresponding to the customer (abstract, Fig. 2, par. 14, 18-20, customer name and table number are received), assembling label data for a label that includes the order data, the components data, and the additional data (abstract, Figs. 1-2, 5, 6, par. 13, 14, 21, label includes food order information, customer name, table number, components), and providing the label data to a printer for delivery to the customer (abstract, par. 21, terminal prints label).  The label includes a substrate (par. 13, thermal paper) with the order and customer data imaged on the label (Figs. 1-2, customer name and table number are uniquely associated with customer).

	The examiner gives official notice that it is well-known to place various information on a label related to an order and the particular information provided would be a matter of design choice and that it is well-known to store various customer information in loyalty accounts, such as addresses, customer provided images, payment information, etc. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler so that a content indicia associated with a social media account of the customer is placed on the label, as taught by official notice and in light of design choice, because modifying the other teachings of the prior art with this well-known matter would merely yield predictable results and to provide additional information associating the order with a particular customer.
	Holman discloses a system for providing customized food items wherein nutritional information for components is provided (Figs. 2A-2D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler to include providing nutritional information, as taught by Holman, to provide customers with more accurate and detailed information related to ordered items so that dietary needs may be met.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler et al. to include posting some details of the order to a social media account linked to the customer, as taught by Lindenberg, to provide customers with a notice that their order has been received.
	Regarding claims 37 and 38, the substrate includes an adhesive (par. 15, adhesive on label).  Stickers and tape are well-known types of adhesive.  Regarding claim 39, the customer indicia includes a customer name (Fig. 1-2, par. 14).  Regarding claim 40, the label is for a food item (par. 13, food order).  It is well-known to place labels on food wrappers.   

3.	Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2014/0214561) in view of Holman (US 2015/0186969) and official notice and further in view of Mehdizadeh (US 2013/0151267) and Lindenberg (US 2015/0235199).
Regarding claim 29, Butler in view of Holman and official notice shows many of the features of the invention set forth in the rejection above and also shows printing the customized label to be affixed to the item which is delivered to the customer (Butler, par. 23, label is printed and attached to food item, item is delivered to customer).  

Mehdizadeh shows confirming when a customer picks up an order through a camera system (par. 27-29, camera confirms person’s identity when customer picks up item in lockbox).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler in view of Holman and official notice to include confirming when a customer picks up an item with a camera system, as taught by Mehdizadeh, to provide a convenient means for determining when a customer has picked up an order without an employee being present.
Lindenberg discloses a method for performing a transaction related to a customer order wherein some of the order details are posted on a social media account (par. 39, 60, purchase information is published on a social media platform).  Furthermore, it is an obvious matter that there must a link of some kind to the customer’s social media account so that information can be posted to it.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler et al. to include posting some details of the order to a social media account linked to the customer, as taught by Lindenberg, to provide customers with a notice that their order has been received.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Butler et al. to include providing a link to a customer social media account and tracking subsequent orders including order details and crediting a customer account based on the subsequent orders, as taught by official notice, because modifying the other teachings of the prior art with this well-known features would merely yield predictable results and to provide incentives to regular customers to make return visits to establishments.
	Regarding claims 30-35, the features of the invention recited in these claims have already been addressed in the rejection above or in previous rejections.  The examiner points out that the particular information or image placed on the label would be a matter of design choice since these things have not been shown to serve any particular purpose or solve any stated problem.

Response to Arguments
4.	Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.  Applicant argues that the rejection under U.S.C. 103 is in error and should be withdrawn.  It is asserted that the prior art fails to show all the recited .
	The examiner disagrees with applicant’s arguments related to the rejection under U.S.C. 103 and stands by the rejection above which has been revised to address applicant’s arguments and claim amendments.  The examiner notes that many of the claim features, especially the newly added features, are very generic and are not tied together in a coherent fashion which clearly describes and further limits the invention.  The invention began as a label and method of printing it, but it is unclear what the invention actually is at this point.  It is suggested that the applicant describe the different features in greater detail and connect them together in a manner that presents an integrated invention. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627